Case 19-40883          Doc 488      Filed 03/11/19 Entered 03/11/19 15:48:41                   Main Document
                                                  Pg 1 of 5


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

                                                             )   Case No.: 19-40883-659
 In re:                                                      )   Chapter 11
                                                             )
 PAYLESS HOLDINGS LLC., et al.,                              )   (Jointly Administered)
                                                             )
                                    Debtors.                 )   Hearing Date: March 14, 2018
                                                             )   Hearing Time: 10:00 a.m. (CT)
                                                             )   Hearing Location: Courtroom 7 North

        LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
      CREDITORS TO THE DEBTORS’ APPLICATIONS TO RETAIN COUNSEL AND
     JOINDER IN PART TO THE JOINT LIMITED OBJECTION AND RESERVATION
     OF RIGHTS OF THE AD HOC GROUP OF PREPETITION TERM LOAN LENDERS
           AND AXAR CAPITAL MANAGEMENT TO SUCH APPLICATIONS

          The Official Committee of Unsecured Creditors (the “Committee”) of Payless Holdings,

 LLC, et al. (the “Debtors”) hereby objects as set forth herein (this “Limited Objection”) to the

 Debtors’ applications to retain counsel and also, in part, joins (the “Joinder”) in the Joint Limited

 Objection and Reservation of Rights of the Ad Hoc Group of Prepetition Term Loan Lenders and

 Axar Capital Management to the Debtors’ Applications to Retain Counsel [Docket No. 444] (the

 “Term Loan Lenders’ Objection”). In support of its Limited Objection and Joinder, the

 Committee respectfully represents as follows:

                                                        I.

                                               INTRODUCTION

                  1.       The Committee files this Limited Objection and Joinder to the Term Loan

 Lenders’ Objection to the Retention Applications of Akin Gump Strauss Hauer & Feld LLP

 (“Akin”) and Seward & Kissel LLP (“S&K”).1

 1
  Capitalized terms not defined herein shall have the meanings ascribed to such terms in the Term Loan Lenders’
 Objection.


 DOCS_LA:319869.10 69405/002
Case 19-40883          Doc 488    Filed 03/11/19 Entered 03/11/19 15:48:41            Main Document
                                                Pg 2 of 5


                                                     II.

                                       STATEMENT OF FACTS

                  2.       On March 1, 2019, the Office of the United States Trustee appointed the

 Committee pursuant to section 1102 of the Bankruptcy Code. The Committee consists of: (i)

 Moda Shoe, Ltd.; (ii) C and C Accord, Ltd.; (iii) Simon Property Group, Inc.; (iv) Brookfield

 Property REIT, Inc.; (v) Xiamen C&D Light Industry Co., Ltd.; (vi) Yaquelin Garcia; and (vii)

 Huge Development, Ltd.

                  3.       By agreement of the Debtors, the Committee’s response deadline was

 extended to March 11, 2019 on all of the Debtors’ matters set for hearing on March 14, 2019.

                                                     III.

                               LIMITED OBJECTION AND JOINDER

                  4.       After the Term Loan Lenders’ Objection was filed, the Committee reached

 out to Akin on March 8, 2019 and requested that the hearing on the Retention Applications be

 continued to the hearing on March 28, 2019 to allow the Committee time to investigate the

 allegations set forth therein and to allow time to establish protocols to address the potential

 conflicts of interest of Board members and Akin. Akin denied the Committee’s request for

 continuance.

                  5.       Akin specifically admits that it currently represents Alden Global Capital

 (“Alden”) and its affiliates in matters unrelated to the Debtors, and it is unclear whether pre-

 petition Akin represented Alden on matters related to the Debtors. Among the many hats that

 Alden wears in these cases, Alden (i) is the majority controlling equity owner of the Debtors, (ii)

 holds a majority of the seats on the Debtors’ Board of Directors, (iii) controls the Debtors’



 DOCS_LA:319869.10 69405/002                     2
Case 19-40883            Doc 488    Filed 03/11/19 Entered 03/11/19 15:48:41                     Main Document
                                                  Pg 3 of 5


 management (the Debtors’ interim CEO is an Alden Managing Director), (iv) is a term lender to

 the Debtors, (v) is a lender to certain of the Debtors’ non-debtor affiliates, and (vi) may be a

 landlord to the Debtors as well as set forth in the Term Loan Lenders’ Objection.

                    6.      The Debtors evidently attempted to resolve their own internal conflicts of

 interest, as well as Akin’s conflicts, by having two independent managers appointed and in turn

 the Debtors’ hiring of S&K. This approach in practice has been woefully insufficient to resolve

 these conflicts.

                    7.      It is alleged in the Term Loan Lenders’ Objection that the Board’s

 process to obtain bids for debtor in possession financing illustrated the inadequacy of the

 independent directors’ appointment to prevent conflicts of interest from adversely affecting the

 Debtors. The Debtors’ investment banker P.J. Solomon, L.P. (“Solomon”) sent requests for

 proposals for debtor in possession financing bids.2 The Board requested that Solomon receive an

 indication of interest from Alden, as well as from the Term Loan Lenders.3

                    8.      However, as the Term Loan Lenders attest, this process was tainted.

 According to the Term Loan Lenders’ Objection, at least two of the three of the Board members

 affiliated with Alden participated at all relevant stages of the process. Also, Alden was provided

 with a copy of the Term Loan Lenders’ proposal without the consent of the Term Loan Lenders,

 which Alden used to formulate its own bid. Moreover, the Board tried to get the Term Loan

 Lenders to agree to give Alden (which was not a lender for the debtor in possession loan) a


 2
   Declaration of Derek C. Pitts in Support of Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
 the Debtors to Obtain Postpetition Financing, (II) Granting Liens and Providing Superpriority Administrative
 Expense Status, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related
 Relief [Docket No. 246, filed February 24, 2019] (the “Pitts Declaration”), at ¶ 12.
 3
   Id., at ¶ 13.


 DOCS_LA:319869.10 69405/002                         3
Case 19-40883             Doc 488      Filed 03/11/19 Entered 03/11/19 15:48:41          Main Document
                                                     Pg 4 of 5


 release subject to a 60-day challenge period, like a DIP lender normally gets, a remarkable

 request. The Term Loan Lenders reluctantly agreed to the provision releasing Alden of estate

 claims only subject to a much longer extension. (Separately, the Committee opposes the

 Debtors’ motions to use cash collateral and for DIP financing on the ground, inter alia, that the

 Alden release provision is totally inappropriate).

                     9.       The Term Loan Lenders proposed governance protocols, such as an

 information wall and a special committee of independent managers, for the Board and Akin to

 deal with their Alden issues. That is certainly better than the current situation. It is clear that,

 given what has transpired, the Debtors need a watchdog over Alden’s influence in these cases.

                     10.      But even if such protocols are adopted by the Debtors, the Committee

 does not believe the Debtors should be undertaking the investigation and prosecution of the

 estates’ claims against Alden based on its alleged prepetition dealings and conduct. The

 Committee, pursuant to its statutory authority,4 will investigate such claims and, when

 appropriate, file a motion for standing to protect such claims.

                                                        CONCLUSION

                     11.      For all of the foregoing reasons, the Committee respectfully requests that

 the Court adjourn the Hearings on the Retention Applications to March 28, 2019 at 10:00 a.m.

 Central Time in order for an appropriate protocol can be established to address the issues raised

 in the Term Loan Lenders’ Objection and herein.




 4
     11 U.S.C. § 1103(c)(2). See 7 Collier on Bankruptcy ¶ 1103.5[1][c] (16th ed.).


 DOCS_LA:319869.10 69405/002                           4
Case 19-40883         Doc 488   Filed 03/11/19 Entered 03/11/19 15:48:41       Main Document
                                              Pg 5 of 5




 Dated: March 11, 2019                      POLSINELLI P.C.

                                            /s/ Matthew S. Layfield
                                            Matthew S. Layfield, Esq.
                                            100 S. Fourth Street, Suite 1000
                                            St. Louis, MO 63102
                                            Telephone: (314) 889-8000

                                            Proposed Local Counsel for the Official Committee
                                            of Unsecured Creditors

                                            PACHULSKI STANG ZIEHL & JONES LLP

                                            Robert J. Feinstein, Esq.
                                            Bradford J. Sandler, Esq.
                                            780 Third Avenue, 34th Floor
                                            New York, NY 10017
                                            Telephone: (212) 561-7700

                                            Jeffrey N. Pomerantz, Esq.
                                            Ira D. Kharasch, Esq.
                                            Shirley S. Cho, Esq.
                                            10100 Santa Monica Boulevard, 13th Floor
                                            Los Angeles, CA 90067-4100
                                            Telephone: (310) 227-6910

                                            Proposed Lead Counsel for the Official Committee
                                            of Unsecured Creditors




 DOCS_LA:319869.10 69405/002               5
